The State has filed a motion for rehearing, merely setting forth the proposition that we erred in our original opinion herein in holding that the statement set forth in the complaint and information was not libelous. It is contended that same was libelous under subdivision 1, Art. 1275, P. C.; also that same was a threat to kill; also that same contained a threat to kill unless certain acts were discontinued; also that said alleged statement offended against the provisions of subdivision 2 of said Art. 1275; also that a threat to kill a publisher of a newspaper unless such publisher refrained from certain acts, was a disgraceful act and would bring the maker thereof into contempt among honorable persons.
All these matters have been again carefully reviewed, as they were reviewed in our original opinion herein, and we see no reason to recede from the views originally expressed herein.
The motion is overruled.